          Case 1:20-cv-00090-NONE-BAM Document 34 Filed 04/21/21 Page 1 of 3



 1   LAWRENCE A. ORGAN (SBN 175503)
     NAVRUZ AVLONI (SBN 279556)
 2   CIMONE A. NUNLEY (SBN 326915)
     CALIFORNIA CIVIL RIGHTS LAW GROUP
 3   332 San Anselmo Avenue
 4   San Anselmo, California 94960
     Tel.: (415) 453-4740
 5   Fax.: (415) 785-7352
     larry@civilrightsca.com
 6   navruz@civilrightsca.com
 7   cimone@civilrightsca.com

 8   Attorneys for Plaintiff
     RHASAUN WHITE
 9
10                              UNITED STATES DISTRCIT COURT
11                             EASTERN DISTRICT OF CALIFORNIA
12
     RHASAUN WHITE,                        )    Case No. 1:20-cv-00090-NONE-BAM
13                                         )
                                           )   JOINT STIPULATION TO CONTINUE
14          Plaintiff,                     )   NON-EXPERT DISCOVERY CUTOFF
                                           )   DATE AND ORDER
15         v.                              )
                                           )   Complaint Filed: December 17, 2019
16                                         )
     UNITED PARCEL SERVICE, INC.; and          Trial Date:      None Set
                                           )
17   DOES 1-10, inclusive,                 )
            Defendants.                    )
18                                         )
19   _____________________________________ )

20
21
22
23
24
25
26
27
28



     JOINT STIPULATION TO CONTINUE NON-EXPERT DISCOVERY CUTOFF AND ORDER
                                                          CASE NO. 1:20-cv-00090-NONE-BAM
            Case 1:20-cv-00090-NONE-BAM Document 34 Filed 04/21/21 Page 2 of 3



 1            TO THE HONORABLE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF
 2   RECORD:
 3            Pursuant to Civil Local Rule 143, Plaintiff Rhasaun White (“Plaintiff”) and Defendant
 4   United Parcel Service, Inc. (“Defendant”) (collectively the “Parties”), by and through their
 5   respective counsel, hereby submit this Joint Stipulation to Continue the Non-Expert Discovery
 6   Cutoff Date. Good cause exists given the unforeseen and difficult circumstances resulting from
 7   the Coronavirus Disease 2019 (“COVID-19”) pandemic, making it difficult for counsel to safely
 8   travel and for the parties to conduct in-person depositions.
 9            As such, the parties request that the Court continue the non-expert discovery date for 90
10   days, until September 23, 2021. Accordingly, the parties stipulate as follows:
11            WHEREAS, on December 17, 2019, Plaintiff filed his Complaint in California Superior
12   Court;
13            WHEREAS, on , Defendant removed the proceedings to the United States District Court
14   for the Eastern District of California (Dkt. No. 1);
15            WHEREAS, this Court granted Plaintiff leave to file an amended Complaint on June 23,
16   2020, (Dkt. No. 16) and Plaintiff filed his First Amended Complaint on June 30, 2020 (Dkt. No.
17   17);
18            WHEREAS, this Court held a scheduling conference on September 3, 2020, and issued a
19   Scheduling Conference Order on September 4, 2020, which the non-expert discovery cutoff date
20   as June 25, 2021 (Dkt. No. 29);
21            WHEREAS, no trial date has been set in this matter;
22            WHEREAS, the parties have not previously sought an extension of the non-expert
23   discovery cutoff date;
24            WHEREAS, good cause exists to continue the non-expert discovery cutoff date, given the
25   unforeseen and difficult circumstances resulting from the COVID-19 pandemic and the various
26   state- and county-level “Stay Home” orders issued throughout 2020 and 2021. These
27   circumstances have impeded the parties’ ability to conduct discovery, and precluded the parties
28   from conducting in-person depositions.

                                                      1
     JOINT STIPULATION TO CONTINUE NON-EXPERT DISCOVERY CUTOFF AND ORDER
                                                          CASE NO. 1:20-cv-00090-NONE-BAM
          Case 1:20-cv-00090-NONE-BAM Document 34 Filed 04/21/21 Page 3 of 3



 1            NOW THEREFORE, it is hereby stipulated by and between the parties that
 2      1) The non-expert discovery cutoff date shall be continued for 90 days, until September 23,
 3            2021; AND
 4      2) All other pre-trial cutoff dates and deadlines shall remain the same.
 5
 6            IT IS SO STIPULATED.
 7
 8   Dated:                                       CALIFORNIA CIVIL RIGHTS LAW GROUP
 9
10                                                /s/ Cimone A. Nunley___________
                                                  Lawrence A. Organ, Esq.
11                                                Navruz Avloni, Esq.
                                                  Cimone A. Nunley, Esq.
12
                                                  Attorneys for Plaintiff
13                                                RHASAUN WHITE

14
     Dated:                                       LITTLER MENDELSON, P.C.
15
16
                                                  /s/ Laura E. Devane_____________
17                                                (as authorized on 4/20/21)
                                                  Lindbergh Porter, Esq.
18                                                Laura E. Devane, Esq.
19                                                Attorneys for Defendant
                                                  UNITED PARCEL SERVICE, INC.
20
21                                               ORDER

22            Pursuant to the Parties stipulation, and good cause appearing, the Court HEREBY

23   GRANTS the request. The non-expert discovery cutoff date is continued to September 23, 2021.

24   All other dates in the Court’s Scheduling Order (Doc. No. 29.) shall be remain unchanged.
     IT IS SO ORDERED.
25
26      Dated:      April 21, 2021                           /s/ Barbara   A. McAuliffe          _
27                                                      UNITED STATES MAGISTRATE JUDGE

28

                                                    2
     JOINT STIPULATION TO CONTINUE NON-EXPERT DISCOVERY CUTOFF AND ORDER
                                                          CASE NO. 1:20-cv-00090-NONE-BAM
